Citation Nr: 1201214	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability.

2.  Entitlement to a compensable rating for a right leg scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1955 to February 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2011 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

The Veteran claims that his service-connected right leg scar has become worse since his last VA examination (in April 2008); he states that it is "painful and tender to the touch."  Because he is competent to make such observations, as given the passage of time since he was last examined, a contemporaneous examination to assess the scar is necessary.  

Furthermore, a May 2011 rating decision declined to reopen a claim of service connection for right leg disability.  In October 2011 (at the time of the Travel Board hearing) the Veteran filed a notice of disagreement with that determination; a statement of the case (SOC) (obviously) has not been issued in this matter.  Under Manlincon v. West, 12 Vet. App.238, 240 (1999), when this occurs the Board must remand the matter for issuance of an SOC.  Notably, this matter is not before the Board at this time, and will be before the Board only if the appellant timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should arrange for a scar examination of the Veteran to assess the severity of his service-connected right leg scar.  The Veteran's claims file must be made reviewed by the examiner in conjunction with the examination.  All complaints and pertinent findings must be described in detail.  The examiner must provide the dimensions of the Veteran's scar, indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful (including to touch or palpation), or causes any limitation of motion (or other function).  The examiner should specifically note and comment on the Veteran's complaints (indicating whether they are consistent with the clinical findings). 

The examiner must explain the rationale for all opinions.

2. The RO should issue an SOC in the matter of whether new and material evidence has been received to reopen a claim of service connection for a right leg disability.  The appellant must be advised of the time limit for filing a substantive appeal, and that for the Board to have jurisdiction in this matter, he must timely file a substantive appeal.  If there is a timely substantive appeal after the issuance of the SOC, the matter should be returned to the Board for appellate consideration, if otherwise in order. 

3. The RO should then readjudicate the matter of the rating for the right leg scar.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

